Exhibit 10.3
Exhibit B to MUTUAL SEPARATION AND
TRANSITION AGREMENT (Exhibit 10.2)

FORM OF CONSULTING AGREEMENT

          THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into by
and between Angeion Corporation, a Minnesota Corporation (“Company”) and Mr.
Rodney A. Young (“you”) and will be effective as set forth below.

          WHEREAS, you were an employee of the Company, and you possesses
certain unique skills, talents, contacts, judgment and knowledge of the
Company’s business, strategies and objectives; and

          WHEREAS, you have been released from your employment obligations with
the Company under a Mutual Separation and Transition Agreement dated November
15, 2010, and a General Release of Claims dated December 31, 2010, and are
signing this Agreement in consideration of certain benefits the Company agreed
to pay you for entering into this Agreement with the Company; and

          WHEREAS, the Company desires to retain you in the capacity and on the
terms and conditions hereinafter set forth, and you have agreed to accept such
terms and conditions.

          NOW, THEREFORE, in consideration of the premises and the mutual
promises hereinafter contained, the parties hereto agree as follows:

 

 

 

1.

Scope of Work as Consultant

 

 

 

a.

You agree to provide to the Company consulting services as are reasonably
requested of or assigned to you by or under the authority of the Board of
Directors of the Company through the Chief Executive Officer of the Company.

 

 

 

 

b.

While you are performing these consulting services, you are an independent
contractor and are not an employee, partner, or co-venturer of, or in any other
service relationship with the Company. The manner in which you render these
consulting services will be within your sole control and discretion. Without
limiting the foregoing, you are not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner without the prior express
written authorization from the Company.

 

 

 

2.

Term

 

 

 

Your consulting services will commence on January 1, 2011, and continue until
June 30, 2012, or earlier as provided for in Section 5 of this Agreement (the
“Term”).

 

 

3.

Compensation

 

 

 

a.

During the Term, the Company will pay you a consulting fee of $108,000. This fee
will be paid in equal monthly payments of $6,000. The Company will pay you the
monthly payments within five business days of the beginning each month during
the Term.


--------------------------------------------------------------------------------




 

 

 

 

b.

You are solely responsible for all business expenses incurred unless directly
related to the consulting services rendered to the Company under this Agreement
and agreed to by the Company in advance of any expense incurred and submitted to
the Company along with documentation, in which case such expense may be eligible
for reimbursement. Expenses that qualify for reimbursement will be paid by the
Company within ten business days after receipt of the expense.

 

 

 

 

c.

You are solely responsible for all payroll taxes arising from the compensation
and other amounts paid to you under this Agreement for your consulting services,
including, without limitation, state or federal income tax or for FICA taxes.
Neither federal, nor state, nor local income tax, nor payroll tax of any kind,
be withheld or paid by the Company on your behalf.

 

 

 

 

d.

You will not be eligible for, and will not participate in, any social security
or unemployment compensation or any employee pension, health, welfare, or other
fringe benefit plan, of the Company.

 

 

 

 

e.

No worker’s compensation insurance will be obtained by Company covering you.

 

 

 

4.

Confidential Information; Non-competition; Non-solicitation; Remedies

 

 

 

a.

You understand and agree that as a consultant to the Company, you will receive
and contribute to Confidential Information. You agree that at all times during
the period of this Agreement and after the termination thereof for any reason
whatsoever, you will keep secret Confidential Information and that you will not
use or disclose the same except as such use or disclosure may be required in
connection with your work for the Company, or unless the Company first expressly
authorizes such disclosure in writing, or unless such disclosure is compelled by
law or legal process. You acknowledge that the Company’s Confidential
Information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company and that
any improper disclosure or other use of such knowledge or information other than
for the sole benefit of the Company would be wrongful and would cause
irreparable harm to the Company. For purposes of this Agreement, “Confidential
Information” means any and all information in whatever form, whether written,
electronically stored, orally transmitted or memorized pertaining to: trade
secrets; customer lists, records and other information regarding customers;
price lists and pricing policies, financial plans, records, ledgers and
information; purchase orders, agreements and related data; business development
plans; products and technologies; product tests; manufacturing costs; product or
service pricing; sales and marketing plans; research and development plans;
personnel and employment records, files, data and policies; tax or financial
information; business and sales methods and operations; business correspondence,
memoranda and other records; inventions, improvements and discoveries; processes
and methods; and business operations and related data formulae; computer records
and related data; know-how, research and development; trademark, technology,
technical information, copyrighted material; and any other confidential or
proprietary data and information which you encounter during the term of this
Agreement, all of which are held, possessed or owned by the Company and all of
which are continually used in the operations and business of the Company. The
compilation, manipulation or other exploitation of generally known information
may constitute Confidential Information. Confidential Information does not
include knowledge or information that is now or subsequently becomes generally
known within the Company’s industry other than as a direct or indirect result of
the breach of this Agreement by you.


--------------------------------------------------------------------------------




 

 

 

 

b.

During the period you provide services to the Company under this Agreement and
for 12 months after the date this Agreement terminates in accordance with
Section 5, you may not engage or participate, either individually or as an
employee, consultant or principal, partner, agent, trustee, officer or director
of a corporation, partnership, or other business entity, in any business which
competes with the Company relating to (i) the manufacture or sale of cardio
respiratory diagnostic devices to (A) clinical research, (B) hospital, physician
office and clinic or (C) health & fitness markets or (ii) any other business in
which the Company or any subsidiary of the Company (to the extent that the
Company has more than a 20 percent equity interest in the subsidiary) Company is
then engaged and was engaged on the date this Agreement terminates. Mere
ownership by you of not more than 5% of the outstanding common stock of a
company the securities of which are publicly traded will not constitute
competition for purposes of this Section 4b.

 

 

 

 

c.

During the period you provide services to the Company under this Agreement and
for 12 months after the date this Agreement terminates in accordance with
Section 5, you may not, directly or indirectly, divert, solicit or accept
business from any client or prospective client of the Company for business
relating to (a) the manufacture or sale of cardio respiratory diagnostic devices
to the (i) clinical research, (ii) hospital, physician office and clinic or
(iii) health & fitness markets or (b) any other business in which the Company is
then engaged and was engaged on the date this Agreement terminates. You also may
not, directly or indirectly, in any way interfere, or attempt to interfere, with
the Company’s relationships with any of its actual or potential vendors or
suppliers.

 

 

 

 

d.

During the period you provide services to the Company under this Agreement and
for 12 months after the date this Agreement terminates in accordance with
Section 5, without the express written consent of the Chief Executive Officer of
the Company, you may not, directly or indirectly, attempt to hire away any
then-current employee of the Company or any subsidiary or to persuade any such
employee to leave employment with the Company or any subsidiary.

 

 

 

 

e.

You acknowledge and agree that any violation of Section 4 hereof could be highly
injurious to the Company, and that it would be extremely difficult to compensate
the Company fully for damages for any such violation. Accordingly, the parties
specifically agree that the Company will be entitled to temporary and permanent
injunctive relief to enforce the provisions of Section 4 hereof and that you are
entitled to seek declaratory relief to resolve any disputes or interpretations
regarding Section 4 hereof. Any such relief may be granted without the necessity
of proving actual damages and without necessity of posting any bond. This
provision with respect to injunctive and declaratory relief will not, however,
diminish the right of either party to claim and recover damages, or to seek and
obtain any other relief available to it at law or in equity, in addition to such
injunctive or declaratory relief.


--------------------------------------------------------------------------------




 

 

 

5.

Termination.

 

 

 

This Agreement will terminate and be of no further force and effect on the
earliest of the following events:

 

 

 

a.

June 30, 2012;

 

 

 

 

b.

Termination or modification of the terms and conditions of the Agreement as the
parties may mutual agree in writing;

 

 

 

 

c.

Your rescission of your General Release of Claims; or

 

 

 

 

d.

Upon the election of the Company, if you breach your post termination
obligations under the Mutual Separation and Transition Agreement and the General
Release of Claims.

 

 

 

6.

Miscellaneous

 

 

 

a.

Amendments. This agreement may not be amended or modified except by a written
agreement signed by both parties.

 

 

 

 

b.

Severability. In the event that any provision or portion of this Agreement is
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement will remain in full force and effect to the fullest
extent permitted by law.

 

 

 

 

c.

Successors and Assigns. This Agreement will bind and benefit the parties hereto
and their respective successors and assigns, but none of your rights or
obligations hereunder may be assigned by either party hereto without the written
consent of the other, except by operation of law upon your death.

 

 

 

 

d.

Arbitration. Any disputes arising under or in connection with this Agreement
must be resolved by final and binding arbitration as provided for in the Mutual
Separation and Transition Agreement and the 2007 Amended Employment Agreement.

 

 

 

 

e.

Complete Agreement. This Agreement is the entire agreement between the parties
concerning a consulting relationship and supersedes and replaces any existing
arrangement between the parties hereto relating to your consulting relationship
with Company. The Company and you hereby acknowledge that there are no other
agreements regarding your consulting relationship with the Company, apart from
this Agreement.

 

 

 

 

f.

Governing Law. This agreement has been made in and will be governed and
construed in accordance with the laws of the State of Minnesota without giving
effect to the principles of conflict of laws of any jurisdiction.


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have duly executed this Consulting
Agreement as of the date and year first above written.

 

 

 

 

 

ANGEION CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Mark W. Sheffert, Chairman

 

Rodney A. Young

 

 

 

 

 

Date: December 31, 2010

 

Date: December 31, 2010

 


--------------------------------------------------------------------------------